Exhibit 10.40


APPENDIX A
2019 Bonus Amounts


1.Definitions. Any term used in this Appendix A that is not otherwise defined in
this Appendix A but is defined in the Agreement shall have the meaning set forth
in the Agreement.


“Additional Incentive Bonus” means the payment referred to in Section 4.
“Annual Bonus” means the payment referred to in Section 2(b)(iv).
“Company” means Parent and its subsidiaries (including the Employer).
“Good Leaver” means Employee if his employment with Employer is terminated (i)
by Employer for a reason other than good cause, (ii) [by Employee pursuant to
Section 8(d)(i)(1), (2), or (3) of the Agreement // Section (3)(a), (b), or (c)
of that certain Change in Control Agreement entered into between Employer and
Employee, dated [ ]] or (iii) due to Employee’s death or permanent disability
(as defined in the Agreement).
“Measurement Period” means each calendar quarter during the period commencing on
January 1, 2019 through December 31, 2019 and the annual period for the year
ending on December 31, 2019.
“Performance Goals” means the Performance Metrics established by the
Compensation Committee of the Board of Directors that will consist of (i)
Quarterly Threshold Performance Goals, (ii) Quarterly Target Performance Goals
and (iii) Cumulative Maximum Annual Performance Goals. For purposes of payments
described in Section 2(b), “Performance Goals” will consist of (i) Cumulative
Threshold Performance Goals through the end of the applicable quarterly
Measurement Period; (ii) Cumulative Target Performance Goals through the end of
the applicable quarterly Measurement Period; and (iii) Cumulative Maximum Annual
Performance Goals through the end of the annual Measurement Period.
“Performance Metric” means the specific performance criteria used in determining
Performance Goals for the Measurement Periods specified in Section 3 of this
Appendix A; provided that each Performance Metric shall be adjusted on a pro
forma basis (i) to take into account any acquisitions or dispositions
consummated during the applicable Measurement Period and (ii) to take into
account material changes in the Company’s business plan that have been approved
by the Board of Directors.
“Quarterly Bonus” shall mean any bonus payment payable to Employee under
Sections 2(a) and 2(b) of this Appendix A for the applicable Measurement Period.
“Revenue” means the total amount of the Company’s consolidated vessel and
non-vessel gross revenue calculated in accordance with GAAP.
“Safety” means the Company’s total recordable incident rate (“TRIR”) calculated
in accordance with the Company’s prevailing methodology for such safety
benchmark metric.  
“Target Bonus” means Employee’s target incentive for each quarterly Measurement
Period, which is equal to one-fourth (1/4) of the Employee’s current base salary
as expressed in Appendix B and “Target Bonuses” means the Employee’s target
incentive for (i) the aggregate number of applicable Measurement Periods or (ii)
for the annual Measurement Period.
2.Terms of 2019 Quarterly Bonuses and Annual Bonus.
a.Single Quarter Measurement. Subject to the provisions of this Appendix A,
Employee shall earn a Quarterly Bonus as of the end of each quarterly
Measurement Period, depending upon the extent to which the Performance Goals
have been achieved for such Measurement Period, standing alone, as set forth in
Section 3, below.


A-1

--------------------------------------------------------------------------------




b.Cumulative Measurement. In addition to being measured on a quarterly basis,
standing alone, each Performance Metric shall be measured cumulatively on a
year-to-date basis for each of the second, third and fourth quarterly
Measurement Periods and for the entire year through the end of the annual
Measurement Period (each a “Cumulative Performance Measurement”), as set forth
below:
(i)
Second Quarter. To the extent the Company’s Cumulative Performance Measurement
for the year-to-date period ending on the last day of the second quarterly
Measurement Period, June 30, 2019, equals or exceeds the Cumulative Target
Performance Goals for such year-to-date period, an additional Quarterly Bonus
will be paid in an amount by which the cumulative aggregate amount payable for
such year-to-date period exceeds the aggregate Quarterly Bonus amounts
previously paid during such year-to-date period plus the amount payable to
Employee under Section 2(a), above, for the second quarterly Measurement Period.

(ii)
Third Quarter. To the extent the Company’s Cumulative Performance Measurement
for the year-to-date period ending on the last day of the third quarterly
Measurement Period, September 30, 2019, equals or exceeds the Cumulative Target
Performance Goals for such year-to-date period, an additional Quarterly Bonus
will be paid in an amount by which the cumulative aggregate amount payable for
such year-to-date period exceeds the aggregate Quarterly Bonus amounts
previously paid during such year-to-date period plus the amount payable to
Employee under Section 2(a), above, for the third quarterly Measurement Period.

(iii)
Fourth Quarter. To the extent the Company’s Cumulative Performance Measurement
for the year-to-date period ending on the last day of the fourth quarterly
Measurement Period, December 31, 2019, equals or exceeds the Cumulative Target
Performance Goals for such year-to-date period, an additional Quarterly Bonus
will be paid in an amount by which the cumulative aggregate amount payable for
such year-to-date period exceeds the aggregate Quarterly Bonus amounts
previously paid during such year-to-date period plus the amount payable to
Employee under Section 2(a), above, for the fourth quarterly Measurement Period.

(iv)
Annual. To the extent the Company’s Cumulative Performance Measurement for the
annual Measurement Period ending December 31, 2019 equals or exceeds the
Cumulative Maximum Annual Performance Goals for the full year, an Annual Bonus
will be paid in an amount by which the cumulative aggregate amount payable for
such annual Measurement Period exceeds the aggregate Quarterly Bonus amounts
previously paid under Sections 2(a) and 2(b) during the year and the amounts
payable to Employee under Sections 2(a) and 2(b)(iii), above, for the fourth
quarterly Measurement Period.

In no event shall the payments for the quarterly Measurement Periods exceed the
Target vesting level. Only the calculation under this Section 2(b)(iv) for the
full year ending the last day of the annual Measurement Period may take into
account the Cumulative Maximum Annual Performance Goals for purposes of
achieving the maximum vesting level of payment. The foregoing calculations shall
in no event result in any obligation for Employee to repay any Quarterly Bonus
previously received by Employee.
c.Performance Goals. Appendix B sets forth the relevant Performance Goals for
each Measurement Period and Section 3 sets forth the percentage of Employee’s
Quarterly Bonus and Annual Bonus amounts payable upon the achievement of the
applicable Performance Goals. The amount of Employee’s Quarterly Bonus and
Annual Bonus for Employee shall be based on the (i) Employee’s Target Bonus and
(ii) the level of achievement of the applicable Performance Metrics for a
particular Measurement Period. Except as otherwise provided in Section 2(b) or
as otherwise may be provided by the Compensation Committee of the Board of
Directors, in its sole discretion,


A-2

--------------------------------------------------------------------------------




no Quarterly Bonus shall be payable for a Performance Metric unless the
Quarterly Threshold Performance Goals for such Performance Metric are exceeded.
d.Continued Employment. Except as set forth below, (i) to earn a Quarterly Bonus
for any Measurement Period or Annual Bonus at the end of the annual Measurement
Period, Employee must remain employed by the Employer through the end of the
applicable Measurement Period and (ii) Employee shall forfeit the right to any
Quarterly Bonus for a Quarterly Measurement Period or Annual Bonus if his
employment with the Employer terminates for any reason prior to the end of the
applicable Measurement Period. Notwithstanding the foregoing, if Employee
becomes a Good Leaver during a Measurement Period, he shall be entitled to a pro
rata portion (based on the percentage of the quarterly or annual Measurement
Period, as applicable, that Employee was employed by the Employer) of any
Quarterly Bonus or Annual Bonus, as applicable, that would otherwise have been
earned for such Measurement Period.
e.Performance Approval. Promptly after the end of each Measurement Period and as
soon as quarterly financials are estimable, the Compensation Committee of the
Board of Directors shall approve the degree to which the applicable Performance
Goals have been achieved and the amount of Quarterly Bonus or Annual Bonus, as
applicable, payable to Employee hereunder. Any Quarterly Bonus or Annual Bonus,
as applicable, required to be paid under this Appendix A shall be paid in a
one-time cash lump-sum payment by the Employer as soon as possible after the end
of the applicable Measurement Period but in any event not more than 45 days
after the end of such Measurement Period.
3.Performance Metrics. This Section 3 sets forth the percentage of Employee’s
Target Bonus that will be earned based on the achievement of the Performance
Goals set forth on Appendix B.
Performance Metrics and Goals
Payable if Quarterly Threshold Performance Metric Achieved:
0% of the Applicable Portion of Employee’s Target Bonus
Payable if Quarterly Target Performance Metric Achieved:
100% of the Applicable Portion of Employee’s Target Bonus
Payable if Cumulative Quarterly Target Performance Metric Achieved Year-to-Date
Through End of Applicable Quarterly Measurement Period:*
100% of Applicable Portion of Employee’s aggregate Target Bonuses through the
end of the applicable quarterly Measurement Period
Payable if Threshold Annual Performance Metric Achieved:
0% of the Applicable Portion of Employee’s aggregate Target Bonuses through the
end of the annual Measurement Period
Payable if Target Annual Performance Metric Achieved:*
100% of the Applicable Portion of Employee’s aggregate Target Bonuses through
the end of the annual Measurement Period
Payable if Maximum Annual Performance Metric Achieved:*
200% of the Applicable Portion of Employee’s aggregate Target Bonuses through
the end of the annual Measurement Period
Applicable Portion Payable if Achievement is Between Performance Metrics:*
Calculated on the basis of straight-line interpolation



*
Reduced by amounts previously paid or payable for current and previous
Measurement Periods. See Section 2(b) for description of cumulative
calculations.

 
The following is a summary description of the Quarterly Threshold, Target and
Maximum Cumulative Performance Metrics for informational purposes only, and is
qualified entirely by reference to Appendix B, which sets forth the applicable
Performance Metrics and Goals.












A-3

--------------------------------------------------------------------------------




Performance Criteria
Threshold Performance
 Metric (0%)
Target Performance
 Metric (100%)
Maximum Performance Metric (200%)
 
 
 
 
 
Safety (50% of Target Bonus) ….
TRIR less than the best average annual TRIR of all four annual safety benchmarks
for any year falling within the most recent three years compiled by IADC, OMSA,
ISOA and IMCA
TRIR less than the best individual annual TRIR of any one of the four annual
safety benchmarks for any year falling within the most recent three years
compiled by IADC, OMSA, ISOA or IMCA
 TRIR at least 10% better than the average of the Parent's three best annual
TRIRs achieved in the last ten years
 
Revenue (50% of Target Bonus)…
Revenue equal to the greater of 80% of First Call’s consensus analyst (i)
quarterly and (ii) cumulative year-to-date revenue estimates for fiscal 2019 as
of February 22, 2019.
Revenue equal to the greater of 100% of First Call’s consensus analyst (i)
quarterly and (ii) cumulative year-to-date revenue estimates for fiscal 2019 as
of February 22, 2019.
Revenue equal to the greater of 100% of the Company’s (i) quarterly and (ii)
cumulative year-to-date revenue budget for fiscal 2019 (rounded up to cover
maximum payout potential) as of February 11, 2019.
 



4.Additional Incentive Bonus. In addition to the Quarterly Bonuses and Annual
Bonus described above, the Employer shall have paid Employee a one-time cash
lump-sum payment in the amount of one hundred percent (100%) of the Employee’s
base salary as expressed in Appendix B (the “Additional Incentive Bonus”) on or
before March 15, 2019. Employee agrees that in the event Employee’s employment
is terminated prior to March 15, 2020 (the “Completion Date”), Employee will be
required to repay to Employer within ten (10) days of such termination one
hundred percent (100%) of the After-Tax Value of the Additional Incentive Bonus
(as defined below); provided that if Employee is terminated as a result of being
a Good Leaver before the Completion Date, Employee will not be required to repay
any portion of the Additional Incentive Bonus. For purposes of this Section 4,
“After-Tax Value of the Additional Incentive Bonus” means the aggregate amount
of the 2019 Additional Incentive Bonus net of any taxes withheld by Employer in
respect of the Additional Incentive Bonus.














A-4

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED TO:
 
 
EMPLOYER
HORNBECK OFFSHORE OPERATORS, LLC
 
 
By:
 
 
 
Name:
 
 
 
EMPLOYEE
 
 
By:
 
 
 
Name:
 



ACKNOWLEDGED AND AGREED TO FOR
PURPOSES OF GUARANTEEING THE FINANCIAL
OBLIGATIONS OF EMPLOYER TO EMPLOYEE:
HORNBECK OFFSHORE SERVICES, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 





A-5